DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims 1, 5-10, 12, 13, 15-17, 36, 71, 117, 163, and 164 are pending.
Claims 1, 5-10, 12, 13, 15-17, 36, 71, 117, 163, and 164 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2021 has been entered.
Claim Interpretation
Independent claims 1, 36, 71, and 163 recite a limitation of “determining a length and an identity of each complete autosomal STR region of the plurality of DNA sequences comprising the complete autosomal STR region, based on an alignment of an upstream and downstream flanking sequence of each complete autosomal STR region of the plurality of DNA sequences to a reference genome.” The limitation is interpreted as analyzing product by process data of a sequence alignment without reciting a step of performing an alignment.
Dependent claim 12 does recite a step of aligning sequences.
It is brought to the Applicant’s attention that a product by process claim is examined for novelty and obviousness of the claimed product only, and that no consideration is given to the novelty or obviousness of the method of making the claimed product.  See M.P.E.P. 2113.
Claim Objections
Claim 117 is objected to because of the following informalities:  At line 11 the term “unites” should be replaced with “units.” Correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 37, 71, 117, and 163 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the Office action mailed 04 April 2020 is withdrawn in view of the amendment received 06 May 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, 12, 13, 15-17, 36, 71, 117, 163, and 164 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 36, 71, 117, and 163 are indefinite because it is not clear from the amendment if the formula for determining entropy has been deleted from the claims. Although the amended text appears to not require a step of using the formula the formula itself has not been deleted according to the procedures required by 37 CFR 1.121(c)(2) for deleting text from claims in an amendment to a claim. For the purpose of examination the claims have been interpreted as determining entropy by use of the recited formula.
	Claims 1, 36, 71, 117, and 163 are indefinite for recitation of the phrase “each complete autosomal STR region comprising at least two repeat units and having a length between 12-84 
Claims 5-10, 12, 13, 15-17, and 164 are rejected for the same reason as claims 1, 36, 71, 117, and 163 because they depend from claims 1, 36, 71, 117, and 163 and fail to remedy the indefiniteness of claims 1, 36, 71, 117, and 163.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 12, 13, 15-17, 36, 71, 117, 163, and 164 are rejected under 35 U.S.C. 101 because: the claimed invention is directed to an abstract idea and a mathematical concept without significantly more.
Independent claim 1 recites a computer-mediated process of analyzing DNA sequence data of a complete autosomal short tandem repeat (STR) region comprising at least two repeat units wherein the repeat units are between 12-84 base pairs, determining the length and identity of the repeat units, determining the length and identity of a plurality of STR regions based on sequence data of an alignment of an upstream and downstream flanking sequence of the STR regions to a reference genome, determining alleles of the STR regions, comparing the alleles of the STR region to a database of alleles that associates information relating to a subject with the database alleles, and assigning a characteristic including a surname of the individual to the sample, further comprising determining an entropy value of overlapping 
Independent claim 36 recites a computer program that causes a computer to execute the process of independent claim 1 which, but for the limitation of a generic computer, recites the mental process grouping of abstract ideas.
Independent claim 71 recites a computer that executes the process of independent claim 1 which, but for the limitation of a generic computer, recites the mental process grouping of abstract ideas.
Independent claim 117 recites a computer that executes a process of analyzing DNA sequence data of a complete autosomal short tandem repeat (STR) region comprising at least two repeat units wherein the repeat units are between 12-84 base pairs, determining alleles of the STR regions, comparing the alleles of the STR region to a database of alleles that associates information relating to a subject with the database alleles, and assigning a characteristic including a surname of the individual to the sample, further comprising determining an entropy value of overlapping DNA sequences, identifying the DNA sequences that comprise the STR regions by excluding sequences above a threshold entropy value which, but for the limitation of a generic computer, recites the mental process grouping of abstract ideas.
Independent claim 163 recites a computer that executes the process of independent claim 1 wherein two processors are used, which, but for the limitation of a generic computer, recites the mental process grouping of abstract ideas.
Independent claims 1, 36, 71, 117, and 163 further recite a mathematical concept of use of the equation recited in the claims to determine an entropy value.

This judicial exception is not integrated into a practical application because independent claims 1, 117, and 163, and dependent claims 5, 17 recite additional elements of inputting sequence data, which is a data gathering step that does not integrate the recited judicial exception into a practical application. Independent claims 1, 36, 71, 117, and 163 recite additional elements of computer components of a processor, memory, and programs on computer readable media which are generic computers and computer components that do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. Dependent claims 15 and 16 recite an additional element of data stored in a database, which does not improve computer technology and does not integrate the recited judicial exception into a practical application. Independent claim 1 recites an additional element of high throughput sequencing of nucleic acids, which is a data gathering step that does not integrate the recited judicial exception into a practical application. Dependent claim 12 recites an additional element 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because independent claims 1, 117, and 163, and dependent claims 5, 17 recite additional elements of inputting sequence data which is a conventional computer process. Independent claims 1, 36, 71, 117, and 163 recite additional elements of computer components of a processor, memory, and programs on computer readable media which are also conventional computer components. Dependent claims 15 and 16 recite an additional element of data stored in a database which is a conventional computer component. Dependent claim 164 recites an additional element of outputting data which is a conventional computer process.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.

Independent claim 1 recites an additional element of high throughput sequencing of nucleic acids which is a conventional process. Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008)) provides evidence that sequencing of nucleic acids is conventional. Shendure et al. reviews next generation sequencing, which is a high throughput sequencing. Shendure shows in figures 2-3 and Table 1 several commercially available next generation sequencers.
Dependent claim 12 recites an additional element of aligning sequences to a reference genome. Li et al. (Briefings in Bioinformatics vol. 11, pages 473-483 (2010)) provides evidence that sequence alignment to a reference genome is conventional. Li et al. reviews sequence alignment algorithms and shows on pages 477 and 479 alignment of sequences to reference genomes at pages 474, 478, 479, and 480.
Applicant's arguments filed 06 May 2021 have been fully considered but they are not persuasive.
The applicants state the claimed subject matter cannot be practically performed in the mind, and therefore does not recite a mental process grouping of an abstract idea. The applicants state the limitations of analyzing the recited DNA sequences are too complex to be practical to be performed in the mind. The argument is not persuasive because the simplest embodiment of the claimed subject matter does not require analysis of an amount of sequence data that could not be performed in the mind. The applicants point to embodiments of databases of hundreds or thousands of alleles but that is not a limitation of the claimed subject matter. The alignment step to a reference genome in claim 12 is not a mental process as noted in the above rejection.

The applicants state the claimed subject matter recites a practical application. The argument is not persuasive because the claims do not apply the result of the recited judicial exception in a practical application such as a therapeutic step or a step of transforming an article to a different state or thing. See MPEP 2106.04(d).
The applicants state the claimed subject matter requires an improvement to computer technology as a practical application. The argument is not persuasive because the simplest embodiment of the claimed subject matter has not been shown to result in a significant increase in speed of computation or a significant improvement in the accuracy or sensitivity of a result. The improvements pointed to by the applicants are the result of the algorithm itself rather than an improvement to a computer technology or any other technology.
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator .
Claim Rejections - 35 USC § 103
The rejection of claims 1 ,4, 5, 10, 13, 15-17, 36, 71, and 117 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler (Journal of Forensic Sciences Vol. 51, pages 253-265 (2006)) in view of Benson (Nucleic Acids Research Vol. 27, pages 573-580 (1999)) in view of Herzel et al. (Physical Review E Vol. 50, pages 5061-5071 (1994)) in view of Jobling et al. (Nature Reviews Genetics vol. 5, pages 739-752 2004)) in view of Fordyce et al. (Biotechniques vol. 51, pages 127-133 (August 2011)) in the Office action mailed 07 April 2020 is withdrawn in view of the amendment received 06 May 2021.
The rejection of claim 163 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler in view of Benson in view of Herzel et al. in view of Jobling et al. in view of Fordyce et al. as applied to claims 1, 4, 5, 10, 13, 15-17, 36, 71, and 117 above, and further in view of Banerjee et al. (United States Patent No. 8,241,573) in the Office action mailed 07 April 2020 is withdrawn in view of the amendment received 06 May 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 5, 6, 10, 13, 15-17, 36, 71, 117, and 164 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler (Journal of Forensic Sciences Vol. 51, pages 253-265 (2006)) in view of Benson (Nucleic Acids Research Vol. 27, pages 573-580 (1999)) in view of Herzel et al. (Physical Review E Vol. 50, pages 5061-5071 (1994)) in view of Jobling et al. (Nature Reviews Genetics vol. 5, pages 739-752 2004)) in view of Fordyce et al. (Biotechniques vol. 51, pages 127-133 (August 2011)) in view of Li et al. (Briefings in Bioinformatics vol. 11, pages 473-483 (2010).
Independent claim 1 recites a computer-mediated process of collecting and sequencing a DNA sample using high throughput sequencing, analyzing DNA sequence data of a complete autosomal short tandem repeat (STR) region comprising at least two repeat units wherein the repeat units are between 12-84 base pairs, determining the length and identity of the repeat units, determining the length and identity of a plurality of STR regions based on sequence data of an alignment of an upstream and downstream flanking sequence of the STR regions to a reference genome, determining alleles of the STR regions, comparing the alleles of the STR region to a database of alleles that associates information relating to a subject 
Independent claim 36 recites a computer program that causes a computer to execute the process of independent claim 1.
Independent claim 71 recites a computer that executes the process of independent claim 1.
Independent claim 117 recites a computer that executes a process of analyzing DNA sequence data of a complete autosomal short tandem repeat (STR) region comprising at least two repeat units wherein the repeat units are between 12-84 base pairs, determining alleles of the STR regions, comparing the alleles of the STR region to a database of alleles that associates information relating to a subject with the database alleles, and assigning a characteristic including a surname of the individual to the sample, further comprising determining an entropy value of overlapping DNA sequences, and identifying the DNA sequences that comprise the STR regions by excluding sequences above a threshold entropy value.
Dependent claim 5 further recites a process of considering overlapping sequence data. Dependent claim 6 further recites a process of identifying an STR sequence that is below an entropy threshold and identifying STR flanking sequences that are above an entropy threshold. Dependent claim 10 further recites a process of analyzing repeat units with at least two nucleotides. Dependent claim 13 further recites a process of considering two STR regions. Dependent claim 15 further recites a process of considering an allele data database. Dependent 
Butler shows in the abstract and throughout use of STR loci to perform human identity testing on forensic samples, which are samples from an individual. On page 253 Butler states that the CODIS database comprises 13 genetic markers in a criminal justice database. On page 255 and Table 3 Butler shows 18 core loci that are located on autosomes that include the 13 markers in the CODIS database. On page 259 and Table 7 Butler shows internet resources of databases of STR markers useful for forensic typing and human identity testing.
Butler does not show detection of repeats or STR regions from sequence data or use of entropy thresholds to identify repeats or use of high throughput sequencing, or explicit identification of a surname associated with a forensic sample. Butler does not show identification of the surname of an individual, outputting a surname, or use of high throughput sequencing. Butler does not show a repeat unit of 12-84 base pairs or analysis of upstream and downstream STR flanking sequences aligned to a reference genome.
Benson shows on page 573 that tandem repeats are useful in analysis of linkage and DNA fingerprinting. Benson reviews prior art processes of detecting repeats on pages 573-574. Benson shows in the methods section on pages 574-577 and Figure 2 a computer program that detects tandem repeats by analysis of DNA sequence data. Output of results including entropy is shown on page 577 and Table 5. Benson shows at pages 577-578 and Table 4 examples of a repeat unit with 14 and 44 base pairs.
Herzel et al. shows use of entropy measurements of DNA sequences to identify repeats. The entropy formula (1) on page 5062 is mathematically equivalent to the formula of instant 
Jobling et al. shows use of DNA sequences in forensic sample analysis. On pages 744-745 Jobling et al. shows use of databases to identify individuals that match a forensic sample. Such matching inherently includes data of the individual’s surname.
Fordyce et al. shows in the abstract and pages 127-128 use of high throughput sequencing as an alternative to capillary electrophoresis sizing to analyze STR repeats in forensic samples. Fordyce et al. shows sequencing of amplified STR regions on page 128. Fordyce et al. concludes on page 133 that high throughput has advantages to capillary electrophoresis measurements of amplified STR regions by allowing for higher resolution of the content of the STR regions. Fordyce et al. shows on page 128 in the second and third columns analysis of flanking regions of an STR region. Fordyce et al. shows in the third column of page 131 alignment of an STR to a reference sequence, and analysis of flanking regions of an STR that have differences from the reference that are useful for differentiating between individuals.
Li et al. reviews sequence alignment algorithms and shows on pages 477 and 479 alignment of sequences to reference genomes at pages 474, 478, 479, and 480.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the analysis of forensic sample STRs of Butler by use of entropy thresholds to identify repeats because Benson and Herzel et al. shows that entropy scores can be used to identify repeats in genomic sequences and Herzel et al. provides guidance to use entropy .
Claim 163 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler in view of Benson in view of Herzel et al. in view of Jobling et al. in view of Fordyce et al. in view of Li et al. as applied to claims 1, 5, 6, 10, 13, 15-17, 36, 71, 117, and 164 above, and further in view of Banerjee et al. (United States Patent No. 8,241,573).
The subject matter of claim 163 is a computer system that executes the process of claim 1 in which a first processor controls a sequencer and a second processor performs the subsequent data analysis.

Banerjee et al. (United States Patent No. 8,241,573) shows a computer controlled sequencing apparatus in Figure 2 and columns 2 and 36-40.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the apparatus of Butler in view of Benson in view of Herzel et al. in view of Jobling et al. in view of Fordyce et al. in view of Li et al. as applied to claims 1, 5, 6, 10, 13, 15-17, 36, 71, 117, and 164 above by adding the computer-mediated sequencing apparatus of Banerjee et al. because the analysis of the STR regions requires sequence data from samples and the apparatus of Banerjee et al. generates DNA sequence data that Butler in view of Benson in view of Herzel et al. in view of Jobling et al. in view of Fordyce et al. in view of Li et al. as applied to claims 1, 5, 6, 10, 13, 15-17, 36, 71, 117, and 164 above shows can be used to analyze STR regions and assign characteristics relating to a subject such as the identity of a human for forensic analysis.
Applicant's arguments filed 06 May 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
The applicants state the references do not show determination of entropy determination for identification. The applicants state that Benson and Herzel analyze sequences that are already known. The argument is not persuasive because the claimed subject matter requires determining 
The applicants state the limitations to a repeat unit of 12-84 base pairs and alignment of flanking regions are nonobvious is addressed in the above rejection showing where those limitations are in the cited references.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowrenek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631